--------------------------------------------------------------------------------

EXHIBIT 10.06


EMPLOYMENT AGREEMENT


AGREEMENT, dated as of September 10, 2007, by and between S&A Purchasing Corp.,
a New York corporation, with its principal office located at 275 Wagaraw Road,
Hawthorne, New Jersey 07506 (the "Company") and Brian Mead, residing at 8
Hillside Avenue, Great Barrington, 01230 (the "Employee").


1.
Employment:



a)
Upon the terms and conditions hereinafter set forth, the Company hereby employs
the Employee, and the Employee hereby accepts employment, as Vice President of
the Company.



b)
Employee represents and warrants to the Company that he is free to enter into
this Agreement in accordance with the terms hereof and is under no restriction,
contractual or otherwise, which would interfere with his execution hereof or
performance hereunder.



2.
Term. The Employee's employment hereunder shall be for a term (the "Term")
commencing as of this date (the "Commencement Date") and terminating at the
close of business on December 31, 2010.



3.
Duties. During the Term, the Employee shall report to the President of the
Company or his designee and shall perform such duties, consistent with his
position hereunder, as may be assigned to him from time to time by the President
of the Company. The Employee shall devote his best efforts and his entire time,
attention and energies, during regular working hours, to the performance of his
duties hereunder and to the furtherance of the business and interests of the
Company, its subsidiaries and affiliate companies.  Employee shall engage in no
other business activities other than the passive supervision of his investments.



4.
Compensation:



a)
Compensation. For all services rendered by the Employee hereunder and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and the Employee shall accept a salary at the rate of $85,000
per annum for the first full year of employment and said compensation shall be
increased by CPI Index percentage increases annually. Compensation shall be
payable not less frequently than in bi-weekly installments.



b)
Additional Incentive Compensation.  For each year (twelve months) of the Term of
this Agreement, Employee shall receive, as additional compensation, an incentive
based on the Pre-tax Profit of S&A Purchasing Corp. and will be as follows:


--------------------------------------------------------------------------------


 
Compensation Based on Pre-tax Profit of S&A Purchasing Corp.
           
Pre-tax Profit
   
Incentive
  $
320,000
    $
5,000
  $
350,000
    $
10,000
  $
380,000
    $
15,000
  $
400,000
    $
20,000
  $
450,000
    $
25,000
 
$500,000 and up
    $
35,000
 



 
i)
The Company may (but shall not be obligated to), at any time and from time to
time, grant to the Employee an increase or increases in the incentive
compensation, otherwise payable pursuant to this Section, but such increase or
increases, if any, shall not be deemed to alter, modify, waive or otherwise
affect any other term, covenant or condition of this Agreement. Any incentive
due, pursuant to the terms of this paragraph, shall be paid by Company within 60
days of each anniversary of the Commencement Date, subject to audit
adjustments.  The incentive described above is exclusive and not additive, by
way of example, if the pre-tax profit of the Company is $400,000, then the total
incentive earned would be $20,000.



c)
Deductions.  The Company shall deduct from the compensation described in this
Section any Federal, state or local withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any Federal, state or city laws, rules or
regulations.



5.
Benefits; Expenses:



a)
Fringe Benefits.  During the Term, the Employee shall be entitled to participate
in such group life, health, accident, disability or hospitalization insurance
plans as the Company may make available to its other employees.



b)
Automobile.  The Company shall provide Employee with an automobile for the
Employee to utilize related to his employment activities.  The automobile shall
be comparable in style and value to a 2006 GMC CK2500 HD XLT CREW CAB and shall
be equipped with a snow plow.


2

--------------------------------------------------------------------------------



c)
Expenses. Upon presentation of an itemized account thereof, with such
substantiation as the Company shall require, the Company shall pay or reimburse
the Employee for the reasonable and necessary expenses directly and properly
incurred by the Employee in connection with the performance of his duties
hereunder, subject to guidelines established by the Board of Directors.  The
Company also agrees to reimburse Employee for reasonable club dues and expenses,
as required by Employee to conduct Company's business including, but not limited
to, Company sales meetings, employee meetings and other required matters
relating to Company business.  Employee estimates these expenses to be
approximately $7,500 per annum.



d)
Vacations. During the Term, the Employee shall be entitled to paid holidays and
paid vacations in accordance with the policy of the Company as determined by the
President of the Company provided, however, that the Employee shall be entitled
to not less than three weeks paid vacation during each year of the Term, to be
taken at times convenient to the Employee and to the Company.



6.
Location. Notwithstanding anything which may be contained herein to the
contrary, the Employee's offices shall be located in the County of Berkshire,
State of Massachusetts area and the performance of his duties hereunder shall
not require his continued presence outside of such counties if the Employee
shall object thereto.



7.
Termination:



a)
The employment of the Employee, and the obligations of the Employee and the
Company hereunder, shall cease and terminate (except as otherwise specifically
provided in this Agreement) upon the first to occur on the following dates (the
"Termination Date") described in this Section:



 
i)
The date of expiration by its terms of the Term;



 
ii)
The date of death of the Employee;



 
iii)
The occurrence of a Disability Event; For purposes of this Agreement, the term,
"Disability", shall mean Employee’s inability to perform his material duties
under this Agreement because of any illness or physical or mental disability, or
their incapacity, as evidenced by a written statement of a physician licensed to
practice medicine in the State of Massachusetts selected by the Company, which
disability, or other incapacity, continues for a period in excess of six (6)
consecutive months in any consecutive twelve-month period.



 
iv)
The Employee is terminated “For Cause” (as defined in Section 9).


3

--------------------------------------------------------------------------------



b)
Rights after Termination;



 
i)
In the event the Employee is terminated For Cause, the Employee shall be
entitled to receive salary and benefits accrued to the date of termination, and
Employee shall not be entitled to any other payment, including but not limited
to, any portion of Additional Incentive Compensation otherwise payable to
Employee.



 
ii)
In the event the employment is terminated by reason of death or disability,
Employee shall be entitled to receive (i) salary and benefits accrued to the
date of death or disability, and (ii) a pro rata share of any additional
Incentive Compensation in an amount obtained by multiplying the additional
Incentive Compensation for the full year or period, as the case may be, in which
death or disability occurred, by a fraction, the numerator of which is the
number of days in the year or period in which Employee was employed and the
denominator of which is the number of days of the year (365).



8.
Restrictive Covenants:



a)
Non-Disclosure.  The Employee shall not at any time during or after the term of
this Agreement disclose or furnish to any other person, firm or corporation (the
"Entity") except in the course of the performance of his duties hereunder, the
following:



 
i)
any information relating to any process, technique or procedure used by the
Company, including, without limitation, computer programs and methods of
evaluation and pricing and marketing techniques; or



 
ii)
any information relating to the operations or financial status of the Company,
including, without limitation, all financial data and sources of financing,
which is not specifically a matter of public record; or



 
iii)
any information of a confidential nature obtained as a result of his prior,
present or future relationship with the Company, which is not specifically a
matter of public record; or



 
iv)
any trade secrets of the Company; or



 
v)
the name, address or other information relating to any customer or debtor of the
Company; or


4

--------------------------------------------------------------------------------



 
vi)
any Confidential Information, or divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, any Confidential
Information, or misuse in any way, Confidential Information pertaining to the
Business.  Any confidential information or data now known or hereafter acquired
by the Employee with respect to the Business shall be deemed a valuable, special
and unique asset of the Company that is received by the Employee, in confidence
and as a fiduciary, and the Employee shall remain a fiduciary to the Company
with respect to all of such information.



b)
Non-Competition.  The Employee shall not, during the period (the “Restricted
Period”) from the date hereof until the later of one year after the termination
of his employment with the Company or the third anniversary of the Closing date
(as defined in the Asset Purchase Agreement dated September 10, 2007 by and
among the Company, Employee and other parties set forth on the signatory page
thereto (the “APA”)):



 
i)
Without the prior written consent of the Company (A) directly or indirectly
acquire or own in any manner any interest (whether through a debt or equity
instrument) in any person, firm, partnership, corporation, association or other
entity (including the Company) which engages or plans to engage in any facet of
the Business or which competes or plans to compete in any way with the Company
or any of its subsidiaries or Affiliates anywhere with the Territory. Territory
means any state (including the District of Columbia), territory or possession of
the United States within which the Company presently or hereafter does business
or within a 50-mile radius of any of the Owned Premises, Owned Real Estate, Real
Property and/or Leased Premises (as defined in the APA), (B) be employed by or
serve as an employee, agent, officer, director of, or as a consultant to, any
person, firm, partnership, corporation, association or other entity which
engages or plans to engage in any facet of the Business in which the Company now
or hereafter engages or which competes or plans to compete in any way with the
Company or any of its subsidiaries or Affiliates within the Territory, or (C)
utilize his special knowledge of the business of each Seller or the Company and
his relationship with customers, suppliers and others to compete with Company
and/or its Affiliates in any business which engages or plans to engage in any
facet of the Business in which the Company now or hereafter engages or which
competes or plans to compete in any way with the Company or any of its
subsidiaries or Affiliates within the Territory; provided, however, that nothing
herein shall be deemed to prevent either Employee from (x) acquiring through
market purchases and owning, solely as a passive investment, less than one
percent in the aggregate of the equity securities of any class of any issuer
whose shares are registered under §12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended, and are listed or admitted for trading on any United States
national securities exchange or are quoted on the National Association of
Securities Dealers Automated Quotation System, or any similar system of
automated dissemination of quotations of securities prices in common use, so
long as Employee is not a member of any “control group” (within the meaning of
the rules and regulations of the United States Securities and Exchange
Commission) of any such issuer.  Employee acknowledges and agrees that the
covenants provided for in this Section are reasonable and necessary in terms of
time, area and line of business to protect the trade secrets of the
Company.  Employee further acknowledges and agrees that such covenants are
reasonable and necessary in terms of time, area and line of business to protect
the Company’s legitimate business interests, which include its interests in
protecting the Company’s (i) valuable confidential business information, (ii)
substantial relationships with customers, and (iii) customer goodwill associated
with the ongoing Business.  Employee hereby expressly authorizes the enforcement
of the covenants provided for in this Section by (A) the Company and its
subsidiaries, (B) the Company’s permitted assigns, and (C) any successors to the
Company’s business.  To the extent that the covenants provided for in this
Section may later be deemed by a court to be too broad to be enforced with
respect to its duration or with respect to any particular activity or geographic
area, the court making such determination shall have the power to reduce the
duration or scope of the provision, and to add or delete specific words or
phrases to or from the provision.  The provision as modified shall then be
enforced.


5

--------------------------------------------------------------------------------



 
ii)
The Employee shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity (including
the Company), (A) solicit any of the Sellers’ employees employed in the
Business, (B) call on or solicit any of the actual customers or clients of the
Business, nor shall Employee make known the names and addresses of such
customers or any information relating in any manner to the Company’s or the
Sellers’ trade or business relationships with such customers, (C) in any manner,
directly or indirectly, attempt to seek to cause any entity to refrain from
dealing or doing business with the Company or assist any entity in doing so or
attempting to do so or (D) employ any employees of Company.



 
iii)
Injunction.  Employee recognizes and hereby acknowledges that a breach or
violation by Employee of any or all of the covenants and agreements contained in
this Section may cause irreparable harm and damage to the Company in a monetary
amount which may be virtually impossible to ascertain.  As a result, Employee
recognizes and hereby acknowledges that the Company shall be entitled (without
the requirement of posting a bond) to an injunction from any court of competent
jurisdiction enjoining and restraining any breach or violation of any or all of
the covenants and agreements contained in this Section by the Employee, his,
Affiliates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other rights
or remedies the Company  may possess hereunder, at law or in equity.  Nothing
contained in this Section shall be construed to prevent the Company from seeking
and recovering from the Employee, jointly and severally, damages sustained by it
as a result of any breach or violation by they Employee of any of the covenants
or agreements contained herein.


6

--------------------------------------------------------------------------------



9.
Termination by the Company “For Cause.”  At any time during the term of this
Agreement, the Company may discharge the Employee for cause and terminate this
Agreement without any further liability hereunder to the Employee or his estate,
except to pay any accrued, but unpaid, salary but not Incentive Compensation to
him.  In the event of such termination, Employee agrees he shall also be deemed
to have resigned from the Company and its Parent, as a Manager and Employee,
effective as of the date of such termination.  For purposes of this Agreement, a
"discharge for cause" shall mean termination of the Employee upon written
notification to the Employee limited, however, to one or more of the following
reasons:



a)
Fraud, misappropriation or embezzlement by the Employee in connection with the
Company; or



b)
Neglect of duties or insubordination, after notice to the Employee of the
particular details thereof and a period of fifteen (15) days to correct such
actions or omissions, if any; or



c)
Conviction by a court of competent jurisdiction in the United States of a felony
or a crime involving moral turpitude; or



d)
Willful and unauthorized disclosure of confidential, or proprietary trade secret
information of the Company; or



e)
The Employee's breach of any material term or provision of this Agreement, after
notice to the Employee of the particular details thereof and a period of not
less than thirty (30) days thereafter within which to cure such breach, if any.



10.
Miscellaneous:



c)
Assignment.  This Agreement shall not be assigned by either party, except that
the Company shall have the right to assign its rights hereunder to any parent,
subsidiary and affiliate of, or successor to, the Company.



d)
Binding Effect.  This agreement shall extend to and be binding upon the
Employee, his legal representatives, heirs and distributees, and upon the
Company, its successors and assigns.



e)
Notices. Any notice, request, instruction, correspondence or other document to
be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered personally or mailed by registered
or certified mail, postage prepaid and return receipt requested,  as follows:



7

--------------------------------------------------------------------------------


 
IF TO THE COMPANY:
   
William Pagano
 
c/o Universal Supply Group, Inc.
 
275 Wagaraw Road
 
Hawthorne, New Jersey 07506
   
IF TO THE EMPLOYEE:
   
Brian Mead
 
8 Hillside Avenue
 
Great Barrington, 01230



 
f)
Waiver.  A waiver by a party hereto of a breach of any term, covenant or
condition of this Agreement by the other party hereto shall not operate or be
construed as waiver of any other or subsequent breach by such party of the same
or any other term, covenant or condition hereof.



g)
Prior Agreements.  Other than for that certain APA, any and all prior agreements
between the Company and the Employee, whether written or oral, between the
parties, relating to any and all matters covered by, and contained or otherwise
dealt within this Agreement are hereby canceled and terminated.



h)
Entire Agreement.  No waiver, modification, change or amendment of any of the
provisions of this Agreement shall be valid unless in writing and signed by the
party against whom such claimed waiver, modification, change or amendment is
sought to be enforced.



 
i)
Definitions. All capitalized terms not defined herein shall have the meaning set
forth in the APA.



 
j)
Authority. The parties severally represent and warrant that they have the power,
authority and right to enter into this agreement and to carry out and perform
the terms; covenants and conditions hereof.



k)
Applicable Law. THE PARTIES AGREE THAT THE FEDERAL COURTS IN SPRINGFIELD,
MASSACHUSETTS AND STATE COURTS IN BERKSHIRE COUNTY, MASSACHUSETTS SHALL HAVE
EXCLUSIVE JURISDICTION ON ALL MATTERS ARISING OUT OF OR CONNECTED IN ANY WAY
WITH THIS AGREEMENT, AND EMPLOYEE FURTHER AGREES THAT THE SERVICE OF PROCESS OR
OF ANY OTHER PAPERS UPON THEM IN THE MANNER PROVIDED FOR NOTICES HEREUNDER SHALL
BE DEEMED GOOD, PROPER AND EFFECTIVE SERVICE UPON THEM.



 
l)
Severability.  In the event that any of the provisions of this Agreement, or any
portion thereof, shall be held to be invalid or unenforceable, the validity and
enforceability of the remaining provisions shall not be affected or impaired,
but shall remain in full force and effect.



m)
Titles. The titles of the Articles and Sections of this Agreement are inserted
merely for convenience and ease of reference and shall not affect or modify the
meaning of any of the terms, covenants or conditions of this Agreement.


8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.



 
S&A Purchasing Corp.
       
BY:
/s/   William Pagano
   
William Pagano
       
BY:
/s/   Brian Mead
   
Brian Mead, Employee



 
9

--------------------------------------------------------------------------------